                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                              Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


               JOINT MOTION FOR THE ENTRY OF A FED. R. EVID. 502(D) ORDER

        The parties have negotiated and herby jointly move for a Federal Rule of Evidence

502(d) Order. The parties anticipate that discovery may require the disclosure of confidential

and sensitive information within the meaning of Rule 26(c) of the Federal Rules of Civil

Procedure, including information protected from disclosure pursuant to 39 U.S.C. § 410(c)(2),

18 U.S.C. § 1905, and/or 5 U.S.C. § 552a. Accordingly, at the parties’ joint request, the Court

entered a protective order to permit Defendants to produce such records in the above captioned

litigation and to prevent unnecessary disclosure or dissemination of such information. Further,

to guard against the risk of inadvertent waiver of any applicable privileges or protections, the

parties have conferred and agree on a procedure to assert and preserve claims of privilege after

production pursuant to Federal Rule of Evidence 502(d). The parties’ agreement is contained in

the attached Proposed Federal Rule of Evidence 502(d) Order.
       The parties, therefore, request that the Court enter the Federal Rule of Evidence 502(d)

Order that they have negotiated and attached to this motion.

 Dated: September 18, 2020                          Respectfully submitted,

 JOSH SHAPIRO                                       JEFFREY BOSSERT CLARK
 Attorney General                                   Acting Assistant Attorney General
 Commonwealth of Pennsylvania
 MICHAEL J. FISCHER (Pa. Bar. No.                   ERIC WOMACK
 322311)                                            Assistant Branch Director
 Chief Deputy Attorney General                      Federal Programs Branch

  s/ Aimee D. Thomson                               /s/ Kuntal V. Cholera
 AIMEE D. THOMSON (Pa. Bar. No.                     KUNTAL V. CHOLERA
 326328)                                            Trial Attorney
 RYAN B. SMITH (Pa. Bar. No. 324643)                U.S. Department of Justice
 JACOB B. BOYER (Pa. Bar. No. 324396)               Civil Division, Federal Programs Branch
 Deputy Attorneys General                           1100 L Street, NW
 Office of Attorney General                         Washington, D.C. 20005
 1600 Arch Street, Suite 300                        Telephone: (202) 305-8645
 Philadelphia, PA 19103                             E-mail: Kuntal.cholera@usdoj.gov
 (267) 374-2787
 athomson@attorneygeneral.gov                       Attorneys for Defendants

 Attorneys for Plaintiffs




                                                2
                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                             Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                           (PROPOSED) FED. R. EVID. 502(D) ORDER

        Upon consideration of the parties’ joint motion pursuant to Federal Rule of Evidence

502(d) for entry of an order governing the inadvertent production of documents that may be

privileged or protected, it is hereby ORDERED as follows:

        I.     NO WAIVER BY DISCLOSURE

        1.     The production of a document, or part of a document, shall not constitute a waiver

of any privilege or protection as to any portion of that document, or as to any undisclosed

privileged or protected communications or information concerning the same subject matter, in

this or in any other proceeding. This Order applies to the attorney-client privilege, work-product

protections, and all other protections afforded by the Protective Order in this case, Federal Rule

of Civil Procedure 26(b), and governmental privileges including any information or material that

has been determined by the United States Government pursuant to an Executive order, statute, or
regulation, to require protection against unauthorized disclosure for reasons of national security.

Nothing in this Order shall constitute an admission that any document disclosed in this litigation

is subject to any of the foregoing privileges or protections, or that any party is entitled to raise or

assert such privileges. Additionally, nothing in this Order shall prohibit parties from withholding

from production any document covered by any applicable privilege or other protection.

       2.      This Order shall displace the provisions of Fed. R. Evid. 502(b)(1) and (2). That

is, the disclosure of privileged or protected information, as described above, in this litigation

shall not constitute a subject-matter waiver of the privilege or protection in this or any other

federal or state proceeding, regardless of the standard of care or specific steps taken to prevent

disclosure. However, nothing in this Order shall limit a party’s right to conduct a pre-production

review of documents as it deems appropriate.

       II.     DEFINITIONS

       1.      “Document,” as used herein, includes all items listed in Fed. R. Civ.

P. 34(a)(1)(A) and (B).

       2.      “Documents Produced,” as used herein, includes all documents made available for

review or produced in any manner during this litigation.

       III.    PROCEDURES

       The procedures applicable to a claim of privilege with respect to a produced document

and the resolution thereof shall be as follows:

       1.      If a party discovers a document, or part thereof, produced by another party that is

privileged or otherwise protected, the receiving party shall promptly notify the producing party

and then return the document or destroy it and certify that it has been destroyed to the producing




                                                   2
party. Nothing in this Order is intended to shift the burden to identify privileged and protected

documents from the producing party to the receiving party.

        2.     If the producing party determines that a document produced, or part thereof, is

subject to a privilege or privileges, the producing party shall promptly give the receiving party

notice of the claim of privilege (“privilege notice”).

        3.     The privilege notice must contain information sufficient to identify the document

including, if applicable, a Bates number as well as an identification of the privilege asserted and

its basis.

        4.     Upon receiving the privilege notice, if the receiving party agrees with the

privilege assertion made, the receiving party must promptly return the specified document(s) and

any copies or destroy the document(s) and copies and certify to the producing party that the

document(s) and copies have been destroyed. The receiving party must sequester and destroy

any notes taken about the document. If a receiving party disclosed the document or information

specified in the notice before receiving the notice, it must take reasonable steps to retrieve it, and

so notify the producing party of the disclosure and its efforts to retrieve the document or

information.

        5.     Upon receiving the privilege notice, if the receiving party wishes to dispute a

producing party’s privilege notice, the receiving party shall promptly meet and confer with the

producing party. The document(s) shall be sequestered – and if applicable securely stored – and

not be used by the receiving party in the litigation (e.g., filed as an exhibit to a pleading or used

in deposition) while the dispute is pending. If the parties are unable to come to an agreement

about the privilege assertions made in the privilege notice, the receiving party may make a sealed

motion for a judicial determination of the privilege claim.



                                                  3
       6.      Pending resolution of the judicial determination, the parties shall both preserve

and refrain from using the challenged information for any purpose and shall not disclose it to any

person other than those required by law to be served with a copy of the sealed motion. The

receiving party’s motion challenging the assertion must not publicly disclose the information

claimed to be privileged. Any further briefing by any party shall also not publicly disclose the

information claimed to be privileged if the privilege claim remains unresolved or is resolved in

the producing party’s favor.

       7.      If a document must be returned or destroyed as determined by the process above,

that document, along with copies and notes about the document, that exist on back-up tapes,

systems, or similar storage need not be immediately deleted or destroyed, and, instead, such

materials shall be overwritten and destroyed in the normal course of business. Until they are

overwritten in the normal course of business, the receiving party will take reasonable steps to

limit access, if any, to the persons necessary to conduct routine IT and cybersecurity functions.

In the case of the inadvertent disclosure of information or material that has been determined by

the United States Government pursuant to an Executive order, statute, or regulation, to require

protection against unauthorized disclosure for reasons of national security additional procedures

may be required as specified by the United States Government.


                                      SO ORDERED.


Dated: _________________________                     ____________________________________
                                                     GERALD AUSTIN McHUGH
                                                     United States District Judge




                                                 4
